                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10001 JAK (JPRx)                                         Date     March 20, 2019
 Title        Bukeka Chandler McCrary v. UCLA Health, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                             Not Reported
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                          OF PROSECUTION (DKT. 10-17)

The Court, on its own motion, orders Plaintiff to show cause in writing no later than April 2, 2019, why this
action should not be dismissed for lack of prosecution. Pursuant to Rule 55 of the Federal Rules of Civil
Procedure, Plaintiff shall file an application requesting the entry of default for each named Defendant.
Plaintiff is advised that the Court will consider the filing of the applications, which comply with the federal
rules, on or before the date upon which the response is due, as a satisfactory response to the Order to
Show Cause. The Order to Show Cause will stand submitted upon the filing of an appropriate response.
No oral argument will be heard unless otherwise ordered by the Court. Failure to respond will result in the
dismissal of this matter.

IT IS SO ORDERED.




                                                                                                 :

                                                            Initials of Preparer   ak




                                                                                                     Page 1 of 1
